DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Supplemental Amendments filed on 04/23/2021.
Claims 1, 8, 9, and 14 have been amended according to Amendments filed on 04/23/2021 in order to address the 35 U.S.C. § 103 rejection. Claims 1-18 are presented for examination.

Allowable Subject Matter
Claims 1-5, 7-9, 12, 14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-10, 12, 14, and 17-20 were rejected under 35 U.S.C. 101 as being directed to or encompassing a human organism in a Non-Final Rejection filed on 12/08/2020. The claims are allowable over 35 U.S.C. § 101 rejection. The Applicant has amended the claims to recite “the detected badge scan associated with the person, the identity of the person being the related person or the associated intellectual property asset creator.” This amendment obviates the 35 U.S.C. 101 rejection because now the claims do not recite the person being the related person but instead recites the identity of the person matching the identity of the detected badge scan.

Claims 1-10, 12, 14, and 17-20 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,949,728 to Rivette in view of U.S. Publication 2014/0236723 to Abhyanker and in further view of U.S. Patent 9,043,414 to Rachabathuni in a Non-Final Rejection filed on 12/08/2020. Amendments made to independent claims 1, 9, and 14, filed on 03/08/2021, further recite “determining a location and an identity of the person based on the detected .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.


/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                       

April 25, 2021